Citation Nr: 1104905	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-23 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for 
residuals of a stress fracture os calcis and deformity, 3rd 
metatarsal, left.  

2. Entitlement to an evaluation in excess of 10 percent for 
residuals of a stress fracture os calcis, right.  

3. Entitlement to service connection for reflex neurovascular 
dystrophy (RND), to include as secondary to the service-connected 
disabilities of residuals stress fracture os calcis and 
deformity, 3rd metatarsal, left, and residuals of a stress 
fracture os calcis, right (claimed as chronic bilateral foot/leg 
pain).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

Veteran and son


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to April 
1973.  

This appeal to the Board of Veterans' Appeals (Board) arises from 
November 2008 and April 2010 rating decisions in which the RO 
denied the Veteran's claims for increased ratings for bilateral 
feet conditions, as well as a claim for service connection for 
reflex sympathetic dystrophy as secondary to the service-
connected bilateral feet disabilities, respectively.  In May 
2010, the Veteran filed a notice of disagreement (NOD) with 
respect to the service connection claim (i.e., reflex 
neurovascular dystrophy).  A statement of the case (SOC) was 
issued in June 2010, and the Veteran submitted a statement 
accepted as a substantive appeal (in lieu of a VA Form 9, Appeal 
to the Board of Veterans' Appeals) at his August 2010 Travel 
Board before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims file. 

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a low back condition as secondary to 
service-connected bilateral foot disabilities has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The issues of entitlement to an evaluation in excess of 20 
percent for residuals of a stress fracture os calcis and 
deformity, 3rd metatarsal, left, and entitlement to an evaluation 
in excess of 10 percent for residuals of a stress fracture os 
calcis, right are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence demonstrates that the service-connected residuals of 
a bilateral foot fractures caused the currently diagnosed reflex 
neurovascular dystrophy, affecting the bilateral lower 
extremities.  


CONCLUSION OF LAW

The criteria for a grant of service connection for reflex 
neurovascular dystrophy as secondary to the service-connected 
disabilities of residuals stress fracture os calcis and 
deformity, 3rd metatarsal, left, and residuals of a stress 
fracture os calcis, right,  have been approximated. 38 U.S.C.A. 
§§ 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

Applicable Law and Regulations 

The Veteran in this case seeks service connection for reflex 
neurovascular dystrophy, which affects his lower extremities, 
bilaterally.  He alleges that RND is the result of service and/or 
are due to his service-connected disabilities of the feet. 

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury. In other words, entitlement to 
service connection for a particular disability requires evidence 
of the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.

In addition, if a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2010).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 C.F.R. 
§ 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In addition to the regulations cited above, service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury. 
38 C.F.R. § 3.310 (2010).  Any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, should also be compensated. Allen v. Brown, 7 Vet. 
App. 439 (1995).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition. Id.

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and (3) 
competent evidence of a nexus between the service-connected 
disease or injury and the current disability. See Wallin v. West, 
11 Vet. App. 509, 512 (1998).  

Facts and Analysis 

Again, the Veteran does not contend that RND was incurred in, or 
aggravated by service.  Rather, he asserts his service-connected 
bilateral foot disabilities caused RND.  In this regard, the 
Veteran has a current reflex neurovascular dystrophy diagnosis 
and he is service-connected disabilities of the feet.  The 
remaining question is whether there is evidence of a nexus or 
relationship between the current disability and the service- 
connected disabilities.  

In this regard, the post-service record is replete with 
references to treatment for chronic pain and cramping in both 
legs, starting at the feet and up to both thighs.  See e.g., VA 
Vascular Surgery Clinic Note, December 2009.  

A January 2009 VA Annual Examination Note shows that the Veteran 
continued to complain of pain in his feet; it was noted that 
previous EMG and vascular findings were normal.  The assessment 
was chronic foot pain; however, the etiology of the foot pain was 
unclear as it did not appear to be a "clear-cut" neuropathy or 
vascular issue.  

A February 2009 VA treatment report shows that the Veteran again 
complained of chronic foot/leg pain and cramping.  The assessment 
was bilateral lower extremity pain.  The VA physician 
acknowledged the Veteran's belief that such pain was due to his 
service-connected foot fractures; however, the physician 
ultimately opined that the pain was "solely a foot problem due 
to poor foot efficiency and mechanics."  

A March 2009 VA Vascular Surgery note shows that the Veteran 
complained of bilateral lower extremity pain.  He stated that the 
pain was primarily in his feet but that he also experienced pain 
in the calves and thighs as well.  He also endorsed occasional 
cramping in the lower extremities at rest.  Physical examination 
was unremarkable and it was noted that previous EMGs were normal.  
The VA physician noted that the Veteran had a normal vascular 
examination and that he had no signs of peripheral vascular 
disease.  Because his pulses were strong distally, the physician 
did not believe that the etiology of his pain was vascular.  

A December 2009 VA treatment note shows continued complaints of 
chronic foot pain.  The VA physician, Dr. Sarmast, noted that 
there had been "many notes and visits" to address this issue.  
In general, he stated that there had been a debate as to the 
etiology of his pain.  For example, in prior reviews, the pain 
had been deemed to be vascular.  However, multiple doctors, 
including Dr. Sarmast and a VA vascular surgeon, did not believe 
that the pain was of vascular etiology.  It was suggested that 
the etiology was reflex neurovascular dystrophy syndrome.  Dr. 
Sarmast noted that the Veteran had an extensive history of foot 
problems dating back to service.  He stated that there was "good 
reason to believe that his pain could be linked to the issues 
that he had in-service."  

A contemporaneous VA Vascular Surgery Clinic notes that the 
Veteran had a longstanding history of pain and cramping in both 
legs starting at the feet and up to both thighs.  He reported 
that it began with bilateral foot fractures in-service and that 
the symptoms had worsened progressively.  He endorsed cold feet, 
with numbs and tingling.  He also stated that he began using a 
walker to ambulate.  It was noted that he last visited the 
Vascular Clinic in March 2009 and that the assessment at that 
time was that the source of his pain was not vascular due to 
normal vascular examination.  It was also noted that there was no 
evidence of peripheral vascular disease upon examination.  Again, 
because his pulses were strong, the physician did not believe 
that the reason for his pain was vascular; rather, he stated that 
the Veteran had "probable reflex neurovascular dystrophy 
syndrome because vascular etiology has been ruled out in the past 
by physical and imaging studies."  

A January 2010 VA treatment note shows that the Veteran reported 
a history chronic bilateral foot pain which started during 
service.  He noted that he had sustained microfractures to both 
of his feet as the result of wearing ill-fitted boots in the 
military.  He endorsed currently symptomatology, including 
burning, tingling pain radiating up the leg/thigh, decreased 
sensation in the feet, skin color changes, and swelling.  He was 
taking Vicodin and Neurontin for pain with minimal relief.  

A February 2010 VA Pain Management noted shows that the Veteran 
complained of bilateral lower extremity pain travelling up his 
thighs and causing low back pain.  He reported that the pain was 
constant.  A lumbar sympathetic block was subsequently performed 
for pain relief.  

In June 2010, Dr. Sarmast submitted a letter on the Veteran's 
behalf and stated the following: "This gentleman carries the 
diagnosis of reflex sympathetic dystrophy as stated by his 
chronic pain doctors...Vascular surgeons as well as myself, do not 
believe that this is a vascular issue.  Further proof like in the 
fact that placement of a dorsal column stimulator placed 
recently...have helped his pain tremendously.  Dr. Walsh, his 
chronic pain specialist, as well as myself, his primarily care 
doctor, find good reason to believe that his current condition 
and pain are due to prior injuries.  The only prior injuries we 
know of are those sustained in the military.  These consisted of 
stress fractures due to improper fitting boots..."  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 
36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) [observing that the evaluation of medical evidence 
involves inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion that the 
physician reaches].

As with the claim for RND as secondary to service-connected foot 
disabilities, there is no doubt that further medical inquiry 
could be undertaken with a view towards development of the claim; 
however, such development would not materially assist the Board 
in this determination.  Under the "benefit-of-the- doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter," the Veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached a stage of balance.  In the present 
case, there is no question that the Veteran has both a current 
RND disability and service- connected disabilities of the 
bilateral feet.  Although a February 2009 VA treatment note 
indicates that the Veteran's foot pain was "solely a foot 
problem due to poor foot efficiency and mechanics," this record 
was created before the Veteran had an actual diagnosis of reflex 
neurovascular dystrophy syndrome and prior to physical 
examination which revealed a normal vascular examination.  As 
such, the opinion is less probative.  On the other hand, 
subsequent opinions rendered by the Veteran's vascular surgeon 
and primary care physician, both indicated that the lower 
extremity pain was due to reflex neurovascular dystrophy syndrome 
which was a result of service-connected stress fractures of the 
feet.  The Board finds that these opinions are highly probative 
as to the issue of nexus since they were rendered after thorough 
physical examination of the Veteran and accompanied by clear 
rationale and clinical findings.  In light of the foregoing, the 
Board is of the opinion that the point of equipoise in the 
evidence has been attained.  Because a state of relative 
equipoise has been reached in this case, the benefit of the doubt 
rule will therefore be applied and service connection for reflex 
neurovascular dystrophy (RND), as secondary to the service-
connected disabilities of residuals stress fracture os calcis and 
deformity, 3rd metatarsal, left, and residuals of a stress 
fracture os calcis, right, will be granted. See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for reflex neurovascular 
dystrophy (RND), as secondary to the service-connected 
disabilities of residuals stress fracture os calcis and 
deformity, 3rd metatarsal, left, and residuals of a stress 
fracture os calcis, right, is granted, subject to the statutes 
and regulations governing the payment of monetary awards.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran is seeking increased ratings for residuals of stress 
fractures to the left and right foot.  At his August 2010 hearing 
before the undersigned, he described the ways in which these 
disorders limit his daily activities in his home and professional 
life.  For example, the Veteran testified that he had recently 
acquired a walker for assistance in ambulation and that he was in 
near-constant foot pain; he further stated that he was unable to 
work due to his service-connected disabilities.  

The Board notes that VA has a duty to assist Veterans to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
§ C.F.R. § 3.159.  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In this matter, the 
Board notes that the most recent VA orthopedic examination for 
the Veteran's feet was performed nearly two years ago, in April 
2009.  The VA examiner at that time found that that the foot was 
"basically normal."  Since then, the Veteran has undergone 
additional treatment, including the placement of a dorsal column 
stimulator to control foot pain, which suggests a worsening of 
his service-connected conditions.  More recent outpatient 
treatment records also show abnormal foot findings, including 
dermatological abnormalities and callosities of the feet. See VA 
Annual Examination, June 2009.  Thus, the current severity of 
these disabilities is unclear.  As such, the Board finds a more 
recent VA medical examination warranted.  

The Board notes that, at his August 2010 Travel Board hearing, 
the Veteran testified, in essence, that his service-connected 
left foot and right foot disabilities were more than 20 and 10 
percent disabling, respectively, or presented an unusual 
disability picture, and resulted in individual unemployability.  
During the pendency of this appeal, but after the last 
supplemental statement of the case was issued, the United States 
Court of Appeals for Veterans Claims (Court) held, in Rice v. 
Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  As the Veteran has raised the contention here, it should 
be addressed as part of the appeal.


Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records 
from June 2010 to the present. 

2. Schedule the Veteran for a VA orthopedic 
compensation examination of his feet.  The 
claims file and a copy of this remand must be 
made available to and reviewed by the 
examiner.  All indicated tests and studies, 
including X-rays should be accomplished.  

The examiner should specifically list all 
impairment caused by the service connected 
residuals of a stress fracture of the os 
calcis and deformity, 3rd metatarsal, left.  
In responding, the examiner should note the 
Veteran's complaints and reconcile such 
complaints with the objective evidence of 
record.  For each impairment found, the 
examiner should 1) state how it affects the 
Veteran and then 2) state whether such 
impairment would be categorized as a severe 
foot injury.

The examiner should also specifically list 
all impairment caused by the service 
connected residuals of a stress fracture of 
the os calcis, right.  In responding, the 
examiner should note the Veteran's complaints 
and reconcile such complaints with the 
objective evidence of record.  For each 
impairment found, the examiner should 1) 
state how it affects the Veteran and then 2) 
state whether such impairment would be 
categorized as a moderate, moderately severe 
or severe foot injury.

The examiner should set forth all examination 
findings, together with the complete 
rationale for the conclusions reached.  

3. Readjudicate the claim for increased 
evaluations. Address schedular evaluation, 
extraschedular consideration, and the 
Veteran's claim that he is unemployable (i.e. 
claim for a TDIU) as a result of service-
connected foot disabilities and service-
connected reflex neurovascular dystrophy. If 
the action remains adverse to the Veteran, 
provide the Veteran, and his representative, 
with a Supplemental Statement of the Case 
which addresses all evidence since the 
November 2009 Supplemental Statement of the 
Case.  Thereafter allow the Veteran an 
appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


